Opinion issued November 23, 2005




 






In The
Court of Appeals
For The
First District of Texas

_________

NO. 01-05-01001-CR
__________

ANTHONY GWIN WILLIAMSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 826335



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Anthony Gwin Williamson, and signed a final judgment in this case on July 22, 2005. 
Williamson did not file a motion for new trial, and therefore the deadline for filing
a notice of appeal was Monday, August 22, 2005, because the thirtieth day after
sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Williamson filed a notice of appeal on September 16, 2005, 25 days after
the deadline.  Notice of appeal was deposited in the mail on September 14, 2005,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).  
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).